t c memo united_states tax_court john thurman horejs petitioner v commissioner of internal revenue respondent docket no 9681-o1l filed date john thurman horejs pro_se anne w durning and sheara l gelman for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 filed pursuant to rule respondent contends that there is no dispute as to unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - any material fact with respect to this lien action and that respondent’s notice_of_determination should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read ina manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment background a respondent’s notice_of_deficiency petitioner failed to file federal_income_tax returns for the taxable years and on date respondent prepared substitutes for return with respect to petitioner’s taxable years and see sec_6020 on date respondent issued a notice_of_deficiency to petitioner in the notice respondent determined deficiencies in and additions to petitioner’s federal income taxes for and as follows additions to tax-secs year deficiency a a dollar_figure dollar_figure -- dollar_figure big_number big_number dollar_figure big_number respondent determined that petitioner had attempted to assign all or part of his income during and to several sham trusts respondent allocated the unreported income to petitioner and determined that such income was subject_to self-employment_tax b petitioner’s imperfect petition on or about date petitioner and his wife klaine horejs wrote a letter to the court requesting a form for filing a petition for redetermination the court filed petitioner’s letter as an imperfect petition assigned docket no and directed petitioner to file an amended petition - on date petitioner and his wife wrote a second letter to the court stating that they did not intend to file a petition for redetermination with the court on date the court entered an order of dismissal for lack of jurisdiction in docket no on date respondent assessed the deficiencies and additions to tax for and determined in the notice_of_deficiency dated date as well as statutory interest on date respondent sent petitioner notices of balance due informing petitioner that he had tax_liabilities for and and requesting that he pay them petitioner failed to do so on date respondent entered an additional_assessment against petitioner in the amount of dollar_figure for the taxable_year reflecting an addition_to_tax under sec_6651 for failure_to_pay_tax shown on a return on that same date respondent sent petitioner a notice of balance due informing petitioner that he had a tax_liability for and requesting that he pay it petitioner failed to do so c respondent’s final notice and petitioner’s response on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 in respect of petitioner’s outstanding liabilities for and on date petitioner submitted to - respondent a form request for a collection_due_process_hearing challenging respondent’s notice_of_federal_tax_lien filing petitioner’s request stated that he is not a taxpayer and that the payment of federal income taxes constitutes a gift to the united_states d the appeals_office hearing on date appeals officer angela m carmouche the appeals officer conducted an appeals_office hearing that petitioner attended during the hearing the appeals officer provided petitioner with transcripts of account mftrax with regard to his taxable years and by letter dated date the appeals_office forwarded to petitioner forms certificate of assessments payments and other specified matters with regard to his taxable years and a copy of the forms dated date are attached to respondent’s motion for summary_judgment which was served on petitioner the appeals_office also provided petitioner with a copy of the court’s opinion in 115_tc_576 ke respondent’s notice_of_determination on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or the notice stated that the appeals_office had -- - determined that it should not restrict the appropriate collection action f petitioner’s petition on date petitioner filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination on date petitioner filed an amended petition which includes allegations that the appeals officer failed to obtain verification from the secretary that the requirements of any applicable law or administrative procedure were met as required under sec_6330 and petitioner never received a notice_and_demand for payment of the disputed taxes g respondent’s motion for summary_judgment as indicated respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 asserting that there is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law in particular respondent contends that because petitioner received the notice_of_deficiency dated date he cannot challenge the existence or amount of his underlying tax_liabilities for and in this proceeding respondent further contends that the appeals officer’s review of transcripts of account including at the time that the petition was filed petitioner resided in burley idaho - forms with regard to petitioner’s account for and satisfied the verification requirement imposed under sec_6330 and demonstrates that petitioner was issued notices and demands for payment on the same dates that respondent entered the assessments in question finally respondent contends that petitioner’s behavior warrants the imposition of a penalty under sec_6673 petitioner filed an objection to respondent’s motion thereafter pursuant to notice respondent’s motion was called for hearing at the court’s motions session in washington d c discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when a demand for the payment of the person’s liability for taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file a notice_of_federal_tax_lien if such lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than - - business days after the day of the filing of the notice of lien sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within days beginning on the day after the 5-day period sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e see eg 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 c provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate a summary_judgment petitioner challenges the assessments made against him on the ground that the notice_of_deficiency dated date is invalid however the record shows that petitioner received the notice_of_deficiency and disregarded the opportunity to file a petition for redetermination with this court see sec_6213 it follows that sec_6330 b generally bars petitioner from challenging the existence or amount of his underlying tax_liabilities in this collection review proceeding even if petitioner were permitted to challenge the validity of the notice_of_deficiency petitioner’s argument that the notice is invalid because respondent’s service_center director is not properly authorized to issue notices of deficiency is frivolous and groundless see 118_tc_162 goza v commissioner supra further as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that as previously discussed on date respondent entered a further assessment against petitioner in the amount of dollar_figure reflecting the continuing accumulation of the addition_to_tax under sec_665l1l a for although it is arguable whether sec_6330 b barred petitioner from challenging this particular assessment petitioner did not specifically dispute the item moreover petitioner did not point to any discrepancy in the record or set forth specific facts that would suggest that there is a genuine issue for trial whether this item was properly assessed see rule d - these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioner is a taxpayer subject_to the federal_income_tax see sec_1 a and that compensation_for labor or services rendered constitutes income subject_to the federal_income_tax see sec_61 640_f2d_1014 9th cir we likewise reject petitioner’s argument that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the record shows that the appeals officer obtained and reviewed transcripts of account including forms with regard to petitioner’s taxable years and federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein 118_tc_365 ndollar_figure weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the forms on which the appeals officer relied contained all the information prescribed in sec_301_6203-1 proced admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the forms see 115_tc_35 mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner also contends that he never received a notice_and_demand for payment for or the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part sec_6303 general_rule --where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof xk k the forms that the appeals officer relied on during the administrative process show that respondent sent petitioner notices of balance due on the same dates that respondent made assessments for the taxes and additions to tax in question a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 see eg 953_f2d_531 9th cir weishan v commissioner supra see also 7_f3d_137 9th cir petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b under the circumstances we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date b imposition of a penalty under sec_6673 we turn now to that part of respondent’s motion that moves for the imposition of a penalty on petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is - - frivolous or groundless the court has indicated its willingness to impose such penalty in lien and levy cases pierson v commissioner t c pincite and has in fact imposed a penalty in several such cases roberts v commissioner supra imposing a penalty in the amount of dollar_figure newman v commissioner tcmemo_2002_135 imposing a penalty in the amount of dollar_figure yacksyzn v commissioner tcmemo_2002_99 imposing a penalty in the amount of dollar_figure watson v commissioner tcmemo_2001_213 imposing a penalty in the amount of dollar_figure davis v commissioner tcmemo_2001_87 imposing a penalty in the amount of dollar_figure the appeals_office provided petitioner with a copy of the court’s opinion in the pierson case during the administrative process under the circumstances we are convinced that petitioner instituted the present proceeding primarily for delay in this regard it is clear that petitioner regarded this proceeding as nothing but a vehicle to protest the tax laws of this country and to espouse his own misguided views which we regard as frivolous and groundless in short having to deal with this matter wasted the court’s time as well as respondent’s and taxpayers with genuine controversies may have been delayed accordingly we shall grant that part of respondent’s motion that moves for the imposition of a penalty in that we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure in order to give effect to the foregoing an appropriate order granting respondent’s motion and decision for respondent will be entered
